Title: To James Madison from John Armstrong, 21 February 1814
From: Armstrong, John
To: Madison, James


        
          Sir,
          War Department February 21st. 1814.
        
        I some time since received a Report, of which the inclosed paper (marked A) is an Extract. Sensible of the delicacy of military reputation, I was in no haste to act upon it, nor even officially to submit it to you. The reason for this hesitancy is now removed. I have, in two instances, followed the references made in the report, and in both, the truth of the principal

charge is confirmed. A sense of duty compels me to propose, that the General be relieved from the command of the Army and of the 9th. Military District, and that a Court of Enquiry be instituted, as speedily as possible, for the purpose of examining and deciding, whether his Conduct has, or has not, been censurable during the last Campaign? This course is also indicated by the General’s wishes as expressed in the inclosed paper marked B. I have the Honor to be, With the highest Respect, Sir, your most obedt. Servant.
        
          John Armstrong
        
      